Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 1 of 27



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-23462-CIV-MOORE/BECERRA

   VIRGINIA VALLEJO,
   an Individual,

           Plaintiff,                                            Jury Trial Requested
   v.

   NARCOS PRODUCTIONS LLC,
   a Delaware limited liability company;
   NETFLIX, INC., a Delaware corporation;
   GAUMONT TELEVISION USA LLC f/k/a
   GAUMONT INTERNATIONAL TELEVISION LLC,
   a Delaware limited liability company; and DYNAMO
   PRODUCCIONES S.A., a foreign business entity;

           Defendants.
                                                                 /

        FIRST AMENDED COMPLAINT FOR WILLFUL COPYRIGHT INFRINGEMENT

           Plaintiff VIRGINIA VALLEJO (“Plaintiff” or “Vallejo”) hereby files her Complaint

   sounding in willful copyright infringement and in support provides the following:

                         THE PARTIES & THE NATURE OF THE ACTION

           1.      Vallejo is a renowned and internationally recognized television and radio journalist,

   and the author of the acclaimed best-selling, “Amando a Pablo, Odiando a Escobar” in English:

   “Loving Pablo, Hating Escobar” (Vallejo’s “Memoir”).1 As noted therein, “[t]he [M]emoir details

   her relationship with Pablo Escobar (“Escobar”), and her cooperation with Colombian and United

   States authorities in prosecuting Alberto Santofimio Botero, ex-Senator and ex-Minister of Justice,

   drug cartel bosses, and others.” These incredible events that are the subject of the Memoir placed



           1
             This pleading contains several instances referring to passages from the Memoir or other
   writings and including translation of Spanish to English. These translations are not certified, but
   certified translations will be prepared in the course of proceedings as required.
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 2 of 27



   Vallejo’s life in jeopardy. The United States government granted Vallejo political asylum, and

   she is a resident of the State of Florida, residing in this judicial district.

           2.      Narcos Productions LLC is a limited liability company organized under the laws of

   the State of Delaware and having its principal place of business at 750 N. San Vicente Boulevard,

   #1150 East Tower, West Hollywood, California 90069, and holds itself out as “the entity

   responsible for producing the highly successful, critically acclaimed, and award-winning

   television series Narcos” (hereinafter “Narcos Productions”).

           3.      Netflix, Inc. is a corporation organized under the laws of the State of Delaware with

   its principal executive offices at 100 Winchester Circle, Los Gatos, California 95032. Netflix

   produced and distributes the television program, Narcos, first released on or after August 28, 2015

   (hereinafter, “Narcos” or the “Show”).

           4.      Gaumont Television USA LLC f/k/a Gaumont International Television LLC is a

   limited liability company organized under the laws of the State of Delaware, with its principal

   executive offices at 750 North San Vicente Boulevard, Suite 1550 East Tower, West Hollywood,

   California 90069 (“Gaumont”).         Gaumont produces and distributes television programming

   including Narcos.

           5.      Dynamo Producciones S.A. is, upon information and belief, a business entity

   organized under the laws of Colombia with its principal place of business and core executive

   functions located at Carrera 13 #77 A-52, Bogotá, Colombia, but also actively maintains a physical

   office and presence within the United States at 195 Chrystie St., Of 303H, New York, New York

   10002 (“Dynamo”). Dynamo is an audiovisual producer of feature films and television, and is a

   producer of Narcos. Dynamo has produced at least one film with production, including

   photography, in this venue. One of Dynamo’s then-executives visited Vallejo in this venue to




                                                       2
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 3 of 27



   review a pre-publication copy of Vallejo’s manuscript for the Memoir in the interest of procuring

   potential interests and/or rights to same, and counseled Vallejo on the value of her rights in the

   Memoir.

           6.      Netflix, Gaumont, and Narcos Productions are named in the public catalog as

   titleholders to a copyright pertaining to Season One of Narcos, Copyright Document Number

   V9913D321; Entire Copyright Document: V9913 D321 P1-5 (the “Narcos Copyright”).

           7.      Narcos Productions, Netflix, Gaumont, and Dynamo (collectively, “Defendants”)

   co-produced Narcos and ultimately caused it to be distributed for viewing throughout international

   markets including the United States and Florida. At the time of filing, Narcos is available for

   viewing through the Internet-based streaming video service or over-the-top provider, Netflix.

   Netflix also distributes digital video discs (“DVDs”) and Blu-ray discs of Narcos. Defendants

   have also caused Narcos to be broadcast on Univision (amongst other third-party channels).

                                         JURISDICTION AND VENUE

           8.      Defendants regularly conduct business within the State of Florida and have likewise

   committed the acts complained of herein in this State that have caused injury to Vallejo within the

   State of Florida. This includes, but is not limited to, continuous and systematic acts relating to

   production of, and distribution, broadcast, dissemination and related streaming of Narcos within

   Florida, including through Univision with Florida-based broadcast and promotional efforts.

           9.      Narcos Productions, Gaumont, and Dynamo have employed Netflix to allow the

   show Narcos to be streamed (which in turn has made it accessible for viewing) within the State of

   Florida, and caused the tortious acts complained of herein to cause harm to Vallejo (who lives and

   resides in this judicial district).

           10.     Narcos Productions, Netflix, Gaumont, and Dynamo each has sufficient minimal




                                                    3
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 4 of 27



   contacts to meet the minimal jurisdictional requirements under the laws of Florida and the U.S.

   Constitution.

          11.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

   §§1331 and 1338.

          12.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391, as a substantial part

   of the events or omissions giving rise to the claims concern copyright claims that occurred in this

   judicial district. Additionally, Defendants transact business in this judicial district including

   through the distribution of Narcos to Florida viewers and consumers.

                                     GENERAL ALLEGATIONS

                                   Vallejo, her life, and her Memoir

                                           Journalist Vallejo

          13.      An asylee from Colombia, now residing in Florida, internationally recognized

   journalist Vallejo created a stirring, widely consumed Memoir that is well known in the United

   States and abroad. The Memoir is her original work and expression, based in large part on her

   personal experiences, many of which were unknown prior to publication of her Memoir.

          14.      The Memoir is a work of approximately 400 pages, first published in the fall of

   2007. The Memoir was originally published in Spanish and later translated in 15 languages to be

   sold throughout Europe as well as North and South America.

          15.      In order to protect the considerable value in the underlying expression found within

   her Memoir, Vallejo filed an application before the United States Copyright Office (“Copyright

   Office”) for her Colombia-based version of the 396-page book “Amando a Pablo, Odiando a

   Escobar” listing a first date of publication of September 22, 2007. The Copyright Office issued

   TX0007105765, having an effective registration date of March 11, 2010, for the underlying text




                                                     4
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 5 of 27



   of the Memoir (herein after “Copyright Registration 1”).

             16.   In addition to securing these rights, Vallejo prepared and filed, before the Copyright

   Office, a second application for the Mexico-published version of the 396-page book “Amando a

   Pablo, Odiando a Escobar” listing a first date of publication of October 2, 2007. The Copyright

   Office issued TX0007833787, having an effective registration date of January 6, 2014, for the

   underlying text of the Memoir (herein after “Copyright Registration 2”) (herein both the Copyright

   Registration 1 and Copyright Registration 2 are collectively referred to as the “Copyrights-in-

   Suit”).

             17.   The Copyrights-in-Suit in the Memoir were later monetized and authorized for

   purposes of a motion picture production adaptation “Loving Pablo” (hereinafter the “Authorized

   Film”).

             18.   Given the considerable coverage of the Memoir, Vallejo’s life experiences, and the

   resurgent interest in her life based on the Authorized Film, the recent re-broadcasts and Internet-

   based streaming of the Show and other productions pertaining to the infamous drug lord, Escobar,

   individuals who desire an intensely personal story about Escobar know Vallejo and the Memoir as

   the source of a highly unique, distinctive and expressive literary work.

                                Defendants’ Implicated Show - Narcos

             19.   Defendants, Netflix, Gaumont, and Dynamo are producers of Narcos, and Narcos

   Production is listed as an owner of the copyright for Narcos Season One, and has enforced

   intellectual property rights pertaining to the Show. Narcos, Season One, in particular, devotes

   particular focus on the love affair between Escobar and a Colombian journalist and television

   personality, bearing a name which unquestionably echoes Virginia Vallejo: Valeria Velez.

             20.   Defendants offer and widely disseminate Narcos throughout the United States,




                                                     5
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 6 of 27



   including within the State of Florida, as an over-the-top or streaming product, as well as

   additionally distribute that Show in both DVD and other commonly desired digital formats.

             21.   Season One of Narcos includes ten (10) episodes.

             22.   Defendants initially released Season One of Narcos on August 28, 2015. The Show

   has been a critical and commercial success for Defendants, although not much data is publicly

   available on viewership. Season One can still be streamed and/or viewed on Netflix, and has been

   available for streaming at all times applicable herein.

             23.   The Show is currently available for download (via sale and/or rental) through

   various platforms, including Netflix (subscription-based), Amazon, eBay, and Best Buy, and

   broadcast nationally in the United States and elsewhere on Univision, including as below:

                     Platform                Release’s date or Price
                     Best Buy                $12.99 (DVD), $17.99 (Blu-ray)
                     Netflix                 August 28, 2015
                     Amazon                  $12.61 (DVD)
                     Ebay                    $26.00
                     Univision Network       August 22, 2016


   Narcos has been broadcast in numerous countries, including on or since August 28, 2015:
                                       Country
                                       Austria
                                       Belgium
                                       Switzerland
                                       Germany
                                       France
                                       Netherlands
                                       United States
                                       Japan
                                       Spain
                                       Portugal
                                       Italy


             24.   Well before Defendants produced the Show, the Memoir was an international best

   seller.


                                                    6
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 7 of 27



          25.     As such, Defendants had considerable exposure and access to the Memoir (through

   its widespread dissemination) which is protected by both Copyrights-in-Suit. Defendants have

   had a reasonable opportunity to view the Memoir, through its wide spread dissemination and

   availability as an international best seller, including availability both on-line and through sale from

   national retail book sellers (including through Amazon.com).

          26.     Defendants had an initial and direct, preliminary actual access to the Memoir, via

   the efforts of Dynamo. First, prior to publication of the Memoir, an executive of Dynamo traveled

   to Florida to review Vallejo’s manuscript of the Memoir. Dynamo’s executive met Vallejo in her

   home, reviewed the manuscript, and counseled Vallejo on monetizing production rights pertaining

   to the Memoir. That Dynamo executive, Rodrigo Guerrero Rojas, admitted under oath: “I began a

   friendship with Vallejo and we continued to talk over the phone and meet as friends. Vallejo would

   share information with me, for her Book before it was published.”

          27.     Later, when Defendants assembled a short-list of sources upon which the writers

   would rely in drafting the screenplays for the Show, they explicitly listed the Memoir as a primary

   source. Gaumont has acknowledged under oath the Memoir was available and ultimately accessed

   by the Show’s writers.

          28.     For these reasons, Defendants had direct access to the Memoir prior to the creation

   (i.e. writing of the screenplay) of the Show, and at all pertinent times thereafter.

          29.     Despite such direct access, Defendants did not furnish any consideration or

   attribute any credit to Vallejo for the Show.

          30.     Vallejo appeared in initial drafts and scripts/screenplays for the Show. Defendants

   actually used her name for the character: Virginia Vallejo.

          31.     The screenwriters were interested in Vallejo and her story and, whether or not, in a




                                                     7
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 8 of 27



   facetious manner referred to her as “Natalie Wood meets Gloria Estefan” when circulating audio

   of Vallejo.

          32.     Notably, in subsequent scripts, Defendants morphed Vallejo’s name to “Marina

   Martello” but then brought it back to the more similar-sounding and identifiable: “Valeria Velez.”

          33.     The arc of the show, including after Season One, exhibits considerable common

   themes, plots, storylines and arrangement as contained within the Memoir.

          34.     Notably, Defendants acquired life rights from multiple other individuals whose

   stories were employed and/or incorporated into the Show. However, unlike Vallejo, these

   individuals were compensated by Defendants for the use of their life rights.

          35.     Conversely, despite using the Memoir, and having “Virginia Vallejo” as a primary

   character within the Show, Defendants (despite meeting Vallejo via Dynamo in circa 2007)

   determined to not seek Vallejo’s life rights (nor any license pertaining to the Memoir). Moreover,

   at the time that Defendants were obtaining these life rights, both Copyrights-in-Suit had been

   issued by the United States Copyright Office as notice of her valuable and exclusive rights in the

   Memoir.

          36.     Upon comparison of Narcos with the Memoir, there are multiple expressions – all

   of which go beyond scènes-à-faire – including certain specific, unique and highly creative plot

   points and more specifically Defendants’ Colombian television journalist “Valeria Velez”

   character is based upon, and duplicative of, the Memoir’s original expressions through the

   autobiographical recounting by Vallejo herself. Moreover, these specific, unique and highly

   creative plot points include very detailed settings, perspectives, and events unknown to the public

   save for their inclusion and expression in the Memoir.

          37.     In short, the underlying original expression found within Vallejo’s autobiographical




                                                   8
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 9 of 27



   Memoir unmistakably somehow found its way into multiple instances of expression found within

   Season One of Narcos.

                                       The Caress of a Revolver
                                         Episode 3, Season 1

          38.     As one initial example (of several), in Narcos Season One, episode 3 (“Episode

   103”), from approximately minutes 4:00 to 5:15, “Valeria Velez” presents a sexual encounter

   between the Velez character and Escobar that is substantially similar to a sexual encounter that

   Vallejo expresses – in detail – in the Memoir.

          39.     Specifically, the original expression of the underlying event is referenced in the

   Memoir’s chapter: La caricia de un revolver (The caress of a revolver).

          40.     Of key importance is the couple’s intimate sexual foreplay with a handgun.

          41.     As a preliminary point of substantial similarity, the Valeria Velez character is

   clearly lifted directly from the Memoir’s autobiographical recount by Vallejo. First, the character

   is indisputably based on Vallejo. This is so, as early drafts and writers’ notes present the same

   character as “Virginia Vallejo.”




          42.     As noted above, it is only later that Defendants changed the name from “Virginia

   Vallejo” to “Marina Martello” and then, ultimately, back to a “V.V.” name: “Valeria Velez.”

          43.     Velez, like Vallejo, is a television journalist who becomes enamored with Escobar

   before his violent side comes to light.


                                                    9
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 10 of 27



          44.    Just like Vallejo expresses in the Memoir, the Velez character in this scene

   professes to teach Escobar.

          45.    The Show’s scene in Episode 103 plays out like the intimate sexual encounter

   Vallejo expresses in the Memoir.

         Vallejo/Velez finds herself in an elegant bedroom.

         Vallejo/Velez has been voluntarily bound by Escobar.

         Escobar has blindfolded Vallejo/Velez – a black blindfold, just as in Memoir.

         Escobar approaches Vallejo/Velez with a handgun.

         Vallejo/Velez cannot see Escobar approaching her, but he creeps toward her.




         Then Escobar is suddenly upon Vallejo/Velez.

         Escobar’s hand is grasping Vallejo/Velez’s hair.




                                                 10
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 11 of 27




         Vallejo/Velez is excited; not entirely afraid. She tries to act playful, but is nonetheless

          apprehensive.

         Vallejo/Velez and Escobar both engage in aggressive banter, despite Escobar’s advantage.

         Escobar expresses dominance over Vallejo/Velez. The Memoir expresses Escobar as acting

          “[w]ith a threatening tone and an ice-cold expression in his eyes,” just as in the Show.

         Escobar places the cold pistol on a partially dressed Vallejo/Velez.

         Vallejo/Velez is then (per the Memoir) “throwing [her] head back and sighing in pleasure”

          as “the gun starts to descend along [her] throat toward [her] heart.”




                                                   11
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 12 of 27




         Then, Escobar uses the pistol for sexual foreplay, tracing it from Vallejo/Velez’s nape

          down toward her abdomen.

          46.    This scene in Episode 103 also folds in other expressions in the Memoir.

          47.    For example, Vallejo/Velez in this scene discusses the press covering Escobar as

   the “Paisa Robin Hood.”




                                                 12
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 13 of 27




   While this discussion does not take place between Vallejo and Escobar during the “Caress of a

   Revolver” chapter of the Memoir, these elements appear elsewhere, and in conjunction with

   Vallejo serving as a media-relations mentor to Escobar.




   In the Memoir, Vallejo writes:




                                                  13
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 14 of 27




   Elsewhere in the Memoir, Vallejo expresses the quid-pro-quo of her relationship with Escobar:




                                                 14
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 15 of 27




          48.     This same quid-pro-quo features in this scene of Episode 103 and throughout the

   Vallejo/Velez relationship in the Show. This exchange is part of the key to the power dynamic

   between Vallejo and Escobar in the Memoir – wherein Vallejo/Velez maintains certain influence

   over Escobar – which is this same expression of power dynamic directly and inexplicitly

   misappropriated by the Vallejo/Velez character portrayal in the Show.

          49.     The foregoing substantial similarities between the Memoir and Episode 3 of Narcos

   Season One are far from happenstance – especially in light of the direct access that the underlying

   screenwriters had with electronic versions of the Memoir (viewed via Amazon Kindle). What is

   more, a closer side-by-side comparison of the expressions found within the Memoir and those

   contained within the Show further aggregate to confirm yet additional substantial similarities:

                           That Palace in Flames & The Palace in Flames
                                  Episode 4, Season 1 of the Show

          50.     Episode 4 of Season 1 of Narcos (alternatively “Episode 104”) misappropriates

   unique expressions found in the Memoir’s chapter, “That Palace in Flames,” (“Aquel palacio en

   llamas”). Defendants went so far as copying Vallejo’s Memoir chapter title for the title of this


                                                   15
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 16 of 27



   pivotal and gripping episode because of the fact that it is the most stirring and revelatory chapter

   in Vallejo’s Memoir.

           51.    Both Vallejo’s book chapter and this episode recount the deadly and tragic raid on

   Colombia’s Palace of Justice. M-19, or the 19th of April Movement, was known in the 1980’s as

   an armed guerilla group operating in Colombia. The Palace of Justice housed Colombian

   government officials and jurists, including the Supreme Court of Colombia. On November 6, 1985,

   M-19 carried out an armed raid on the building, taking hostages, leading to a deadly, armed stand-

   off with Colombia’s military.

           52.    At the time of the Memoir’s publication, there was no judicial or historical proof

   that Escobar had contributed to M-19’s siege on the Palace of Justice. Indeed, it was not until

   Vallejo recounted the meeting between Escobar and the head of M-19 in her Memoir, reporting

   that Escobar paid M-19 to commit this attack, that this suspicion found evidence. Indeed, after

   publication of the Memoir, the case regarding the Palace of Justice was re-opened with a truth

   commission to study the tragedy, and Vallejo was called to testify about the unique and original

   expressions in her Memoir pertaining to this tragedy and its resulting investigation.

           53.    Episode 4 of Narcos contains a scene in which Escobar personally meets with the

   leader of the rebel group, M-19. In the show, this person is named Iván Torres.

           54.    In the Memoir, Vallejo recounts the personal meeting between Escobar and M-19

   leader, Iván Marino Ospina. While Escobar’s connection to M-19 is part of the historical record,

   it was Vallejo’s Memoir that presented a unique expression by framing the overall weight of the

   underlying in-person meeting, Escobar’s perceived timing due to potential upcoming extradition

   proceedings to the United States, Escobar’s assumption of solidarity with the guerilla group’s

   cause, as well as vividly spotlighting how Escobar’s bravado convinced M-19 to carry out the




                                                   16
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 17 of 27



   siege by speaking in tones of Communist-style brotherhood.

          55.     There is a specific discussion with Ivan and Escobar in the Memoir about the

   “revolutionary fight” of M-19.

          56.     Moreover, in her Memoir Vallejo recounts Escobar’s payment to M-19 for the siege

   of the Palace of Justice during a clandestine meeting at a hideout, detailing $2 million in payment

   from Escobar to M-19:




          57.     Vallejo describes the M-19 “comandante” in a manner that is misappropriated by

   the Show. Vallejo stated in her Memoir:




                                                   17
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 18 of 27




           58.    Between 34:00 and 36:00 of Episode 4 of the Series, includes a clandestine meeting

   at night between Escobar and M-19 at a hideout – immediately after various evidence of Escobar’s

   drug trafficking was stored in the Palace of Justice – where Escobar offers $2 Million for M-19 to

   infiltrate the Palace of Justice and destroy the implicating records:




          59.     Just as in the Memoir, the M-19 commander is not cowed by Escobar. They sit and

   speak as if equals – comrades. In fact, in the Show the M-19 commander leans back, relaxed,

   bargaining with Escobar. Conversely, Escobar leans forward, attentive, pleading.

          60.     The M-19 commander fits Vallejo’s physical description: He is conspicuously not



                                                    18
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 19 of 27



   in military garb, contrary to Vallejo’s expectation. The Memoir further describes: “The M-19

   leader is wearing civilian clothes.” He is of medium build. He has a beard (Vallejo describes a

   “mustache”).

          61.      Furthermore, there is a discussion of the need to bring in additional guns and men

   for purposes of the siege, where the M-19 representative remarks “It’s going to require more men

   and weapons.”

          62.      In response, Escobar in Episode 4 at 34:16 convinces M-19 to do the raid for $2

   Million by discussing how both Escobar and M-19 were both fighting for revolution in Colombia

   (later at 35:19 of Episode 4 the M-19 leader remarks it is for a “revolutionary fight”):




   Escobar ends with: “For us . . . it is our duty to fight to the very end . . . we have an historical

   obligation . . .we can’t ignore it.” Upon which the M-19 immediately confirms “we have a deal.”

           63.     Similarly, in the Memoir, there is commiseration and revolutionary bonding among

   the M-19 leader, Escobar, and Vallejo. (In the Show, the Vallejo/Velez character is absent, and the

   revolutionary commiseration is shared only with Escobar.) Vallejo writes:




                                                   19
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 20 of 27




   Vallejo further writes:




   Vallejo goes on to explain to the M-19 leader how she resigned as a television journalist for not

   adopting the pro-government line of employer with regard to M-19:




   Vallejo observes and expresses:

                  Ospina seems surprised that someone like me could take such a
                  costly political position, and I explain to him that since now I am
                  one of those have nothing, I also have nothing to lose.

                  He gets up and comes toward me. The guerilla leader stands up to
                  say good-bye, and it seems that now he is looking at me with new
                  eyes…. I wish him great success in his fight for the rights of the
                  weakest….


                                                   20
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 21 of 27



   They bond over an historical obligation to struggle against violence on the citizenry that cannot

   be ignored. Here, the sympathetic bond is compacted with the M-19 commander finding

   solidarity with just Escobar (Vallejo/Velez is not in the scene) and making a revelatory and

   unexpected – if skeptical and cautious – ally in the struggle for Colombia’s downtrodden.

          64.     Indeed, it was the same observation and evaluation that attracts Vallejo to Escobar,

   and expressed in her Memoir, i.e., Escobar’s seemingly genuine compassion for the poor,

   especially those of Medellín.

          65.     Fast forward to the underlying siege of the Palace of Justice at 38:10 to 39:00 a

   narrative by Agent Murphy remarks that the army assassinated M-19 commanders, as well as the

   magistrate of the Palace of Justice. The scene during this monologue shows what appears to be

   five M-19 commanders during this time – burning the incriminating Escobar files – immediately

   prior to their demise. There is an overall suggestion made that M-19 is under equipped and

   outmanned for the fight at hand – hinting the additional reinforcements never came.

          66.     By comparing these scenes of Episode 4 to the Memoir – it is inescapable that

   Episode 4 is derived directly from the underlying expression found within the Memoir.

          67.     As shown by the foregoing, Defendants have misappropriated multiple separate and

   independent original portions of Vallejo’s unique protectable expressions (none of which

   constitute scenes-a-faire) found within the two (2) Copyrights-in-Suit.

          68.     As shown by the foregoing examples, Defendants’ taking of this separate, unique,

   and artistic expression of the events and imagery found within the two Copyrights-in-Suit was

   done without the knowledge, permission, authority, license, or right of Vallejo.

          69.     What is more, Defendants not only misappropriate portions of Vallejo’s highly

   unique protected expressions, but they do so by creating a would-be stand-in character – where




                                                   21
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 22 of 27



   Defendants chose the name with initials V.V. so as to intentionally and unquestionably link Velez

   as Vallejo.

             70.    Indeed, the actor portraying Velez, Stephanie Sigman, is quoted2 as admitting the

   obvious, stating:

       “Hago a Valeria Velez, un personaje distinto “I play Valeria Velez, a different character

       basado en la amante de Pablo Escobar, based on Pablo Escobar’s lover, Virginia

       Virginia Vallejo, un personaje importante en Vallejo, an important person in Colombia.”

       Colombia”.



            71.     Further, the actor portraying Pablo Escobar, Wagner Moura (“Moura”), in an

   interview3, is quoted admitting that he drew inspiration for his character from books about Pablo

   Escobar written in Spanish and he goes on to acknowledge that Vallejo, upon whom the Velez

   character is based, “wrote a great book – one of the best books – called Loving Pablo, Hating

   Escobar.”

            72.     Without question, Defendants intended not only to misappropriate the most

   valuable and gripping portions of Vallejo’s Memoir as the gravamen of Narcos, but went even

   further by adopting a character whose name and characteristics all clearly associate with Vallejo’s

   notoriety, goodwill and publicity rights – all in a deliberate and unbridled effort to increase the

   economic value of the Show.




   2
     Gabriela Acosta, Entrevista exclusiva con la nueva chica Bond mexicana, available at:
   https://www.publimetro.com.mx/mx/noticias/2015/03/11/entrevista-exclusiva-con-la-nueva-
   chica-bond-mexicana.html (last visited August 22, 2018).
   3
     Lisa Liebman, Narcos’s Wagner Moura on Playing Pablo Escobar and Why He Learned
   Spanish Before He Got the Part, available at: https://www.vulture.com/2015/09/narcos-wagner-
   moura-on-playing-pablo-escobar.html (last visited June 6, 2019)


                                                   22
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 23 of 27



           73.    As such, Defendants misappropriated the goodwill associated with Vallejo’s work

   for unauthorized commercial purposes and represented the Show in a manner that suggests it was

   approved, endorsed, sponsored, licensed and/or affiliated with Vallejo.

           74.    Upon information and belief, Defendants acted knowingly and willfully in the way

   and manner that it declined to seek right or license from Vallejo for permission to adapt portions

   of the Memoir, but used expressions of events and statements in the Memoir for Narcos,

   nonetheless. This information and belief is based in part on the commercial success and notoriety

   of the Memoir for a period of years before the development of Narcos.

           75.    Moreover, the mimicry of Vallejo’s chapter name (That Palace in Flames) coupled

   with the other misappropriations of unique expressions (The Caress of a Revolver) further confirm

   this intentional and knowing misconduct – all designed to suggest an affiliation and/or

   endorsement by Vallejo of these portions of Season One of the Show. The end result of

   Defendants’ collective misconduct is the unauthorized exploitation of both of Vallejo’s copyright

   registrations. Defendants’ ensuing promotion of both the Show, and ultimate commercial success,

   has resulted in considerable pecuniary gain to Defendants.

          76.     All of the foregoing has caused irreparable harm to Vallejo.

                                            COUNT I
                                 COPYRIGHT INFRINGEMENT
                       (United States Copyright Registration TX0007105765)

          77.     This Count I is an action for damages based on copyright infringement in violation

   of 17 U.S.C. § 501, et seq.

          78.     Vallejo repeats and re-alleges the allegations of paragraphs 1-76 of this Complaint

   as though fully set forth herein.

          79.     Vallejo is the owner of a copyright for the original work of authorship for the




                                                  23
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 24 of 27



   Memoir.

          80.     The United States Register of Copyrights issued Copyright Registration No.

   TX0007105765 regarding the Memoir (the “Copyright Registration 1”).

          81.     Copyright Registration 1 is both valid and subsisting.

          82.     Vallejo is the owner of the entire right, title and interest in and to Copyright

   Registration 1, which protects the Memoir.

          83.     Defendants directly and indirectly infringed Copyright Registration 1 by violating

   the exclusive rights of Vallejo, through Defendants’ copying, reproduction, distribution and

   adaptation of this text, namely through the preparation, distribution, dissemination, broadcasting,

   streaming and any and all related acts of display of the Show.

          84.     Defendants also controlled and financially benefitted from the Show.

          85.     Upon information and belief, Defendants’ infringing activities were knowingly

   engaged in with a willful and reckless disregard of Vallejo’s rights.

          86.     Defendants’ reproduction, preparation of derivative copies, advertising,

   distribution, and broadcast of the Show was, and continues to be, without license, and therefore

   constitutes an infringement in violation of 17 U.S.C. § 501.

          87.     Vallejo has suffered a compensable injury due to the infringing activities of

   Defendants.

          88.     Vallejo is entitled to recover either statutory and/or actual damages incurred as a

   result of Defendants’ infringing activities.

                                            COUNT II
                                 COPYRIGHT INFRINGEMENT
                       (United States Copyright Registration TX0007833787)

          89.     This Count II is an action for damages based on copyright infringement in violation




                                                   24
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 25 of 27



   of 17 U.S.C. § 501, et seq.

          90.     Vallejo repeats and re-alleges the allegations of paragraphs 1-76 of this Complaint

   as though fully set forth herein.

          91.     Vallejo is the owner of a copyright for the original work of authorship represented

   by the Memoir.

          92.     The United States Register of Copyrights issued Copyright Registration

   TX0007833787 regarding the Memoir (the “Copyright Registration 2”).

          93.     Copyright Registration 2 is both valid and subsisting.

          94.     Vallejo is the owner of the entire right, title and interest in and to Copyright

   Registration 2, which protects the Memoir.

          95.     Defendants directly and indirectly infringed Copyright Registration 2 by violating

   the exclusive rights of Vallejo, through Defendants’ copying, reproduction, distribution, and

   adaptation of this text, namely through the preparation, distribution, dissemination, broadcasting,

   streaming and any and all related acts of display of the Show.

          96.     Defendants also controlled and financially benefitted from the Show.

          97.     Upon information and belief, Defendants’ infringing activities were knowingly

   engaged in with a willful and reckless disregard of Vallejo’s rights.

          98.     Defendants’ reproduction, preparation of derivative copies, advertising,

   distribution, and display of the Show was, and continues to be, without license, and therefore

   constitutes an infringement in violation of 17 U.S.C. § 501.

          99.     Vallejo has suffered a compensable injury due to the infringing activities of

   Defendants.

          100.    Vallejo is entitled to recover either statutory and/or actual damages incurred as a




                                                   25
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 26 of 27



   result of Defendants’ infringing activities.

                                        PRAYER FOR RELIEF

          WHEREFORE, for all of the foregoing reasons, Plaintiff VIRGINIA VALLEJO requests

   this Honorable Court grant relief in the following manner:

          a.      Vallejo be awarded all monetary remedies available under the Copyright Act,

                  including but not limited to, compensatory damages, statutory damages, treble

                  damages, interest, costs and attorney’s fees as legally permitted;

          b.      Enter a judgment against Defendants in an amount suitable to recompense Vallejo

                  for her loss of copyright licensing revenues; and

          c.      Any and all other relief that this Honorable Court deems just.

                                                  JURY TRIAL REQUEST

          Plaintiff VIRGINIA VALLEJO requests a trial by jury.

   Respectfully submitted on June 6, 2019.



                                                          /s/ Robert H. Thornburg
                                                          Robert Thornburg
                                                          Florida Bar No. 630829
                                                          E-Mail: rthornburg@allendyer.com
                                                          Stephanie Vazquez
                                                          Florida Bar No. 1011124
                                                          E-Mail: svazquez@allendyer.com
                                                          ALLEN, DYER, DOPPELT
                                                          +GILCHRIST, P.A.
                                                          1221 Brickell Ave., Suite 2400
                                                          Miami, Florida 33131
                                                          Telephone:     (305) 374-8303
                                                          Facsimile:     (305) 374-8306

                                                          Counsel for Plaintiff




                                                     26
Case 1:18-cv-23462-KMM Document 50 Entered on FLSD Docket 06/06/2019 Page 27 of 27



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 6, 2019, I presented the foregoing to the Clerk of the
   Court for uploading to the Case Management/Electronic Case Files (“CM/ECF”) System, which
   will send a Notice of Electronic Filing to Counsel of Record:

   Scott D. Ponce
   Florida Bar No. 0169528
   E-Mail: scott.ponce@hklaw.com
   Rebecca J. Cañamero
   Florida Bar No. 86424
   E-Mail: rebecca.canamero@hklaw.com
   HOLLAND & KNIGHT LLP
   701 Brickell Avenue, Suite 3300
   Miami, Florida 33131
   Telephone:     (305) 374-8500
   Facsimile:     (305) 789-7799

   Louis P. Petrich (Admitted pro hac vice)
   E-Mail: lpetrich@lpsla.com
   LEOPOLD, PETRICH & SMITH
   2049 Century Park East – Suite 3110
   Los Angeles, California 90067
   Telephone:     (310) 277-3333

   Counsel for Defendants

                                                    s/Robert H. Thornburg
                                                    Robert H. Thornburg




                                               27
